Citation Nr: 1704020	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left ankle sprain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1979 to August 1982.  He was awarded the M-16 Marksman Badge and Hand Grenade Expert Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claim in October 2013 and February 2016 for further development.  To the extent possible that development has been completed and the claim has been returned to the Board.

As noted in the October 2013 and February 2016 remands, the Veteran's representative alleged an alternate theory of clear and unmistakable error (CUE) in the April 1993 rating decision that denied entitlement to service connection for a left ankle sprain, and has raised the issue of CUE in the same decision with respect to the denial of service connection for a nervous condition.  See August 2013 Appellate Brief.  These issues were referred to the Agency of Original Jurisdiction (AOJ) in October 2013 and February 2016, but no action has taken place on them.  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

For the entire period on appeal, the evidence shows that the Veteran's left ankle sprain is manifested by swelling, limping gait, constant pain, but no more than marked limitation of motion, with dorsiflexion to 8 degrees and plantar flexion to 20 degrees; the preponderance of the evidence shows the Veteran has not had ankylosis of the ankle, malunion of the os calcis or astragalus, or astragalectomy.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating in excess of 20 percent for a left ankle sprain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2008 letter, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  The letter informed the Veteran of how to substantiate a claim for an increased rating for his left ankle disability.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).
Here, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the claims file.  The Veteran has not otherwise identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran VA examinations for his left ankle disability in April 2007, June 2008, and June 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's left ankle disability.  

The Board acknowledges that the Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  The April 2007, June 2008, and June 2016 examinations do not include testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions, nor do those examinations include range of motion results for the Veteran's right ankle.  

However, the Veteran's 20 percent disability rating under Diagnostic Code 5271 is the highest rating available absent a showing of ankylosis.  Notwithstanding the Veteran's assertions that he has "functional ankylosis" by virtue of the painful motion in his left ankle, there is no objective indication from the record that the Veteran has ankylosis of the ankle.  See February 2008 VA Form 21-4138, July 2008 Notice of Disagreement, and May 2009 VA Form 9.  Moreover, there is no evidence the Veteran has malunion of the os calcis or astragalus, or astragalectomy.  Thus, the Board finds that the holding in Correia is not applicable in this case and remanding the Veteran's claim to provide him a Correia-compliant VA examination would afford the Veteran no benefit and would only delay adjudication of his appeal.  For these reasons, the Board finds the examinations are adequate for deciding his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran's claims were remanded in October 2013 and February 2016.  The October 2013 remand directed the RO to obtain VA medical records and afford the Veteran a VA examination.  VA medical records were obtained but the Veteran did not report for his examination.  The February 2016 remand directed the RO to obtain outstanding VA medical records, obtain the Veteran's SSA records, and afford the Veteran a VA ankle examination.  On remand, outstanding VA medical records and the Veteran's SSA records were associated with the claims file, and the Veteran was afforded a VA examination in June 2016.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's left ankle sprain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Diagnostic Code 5271 provides that "moderate" limitation of motion of the ankle warrants a 10 percent rating; "marked" limitation of motion warrants a 20 percent rating.  Id.

Other diagnostic codes for disabilities of the ankle follow.  Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2016).  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2016).  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2016).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Analysis

According to an April 2007 VA ankle examination, the Veteran reported experiencing constant pain in his left ankle that was not consistent with flare-ups.  He denied swelling or instability.  The examiner noted the Veteran used a cane for his nonservice-connected back disability.  Range of motion testing showed dorsiflexion of 0 to 8 degrees and plantar flexion from 0 to 35 degrees.  The Veteran reported pain at the top of his range of movement with dorsiflexion and plantar flexion.  The Veteran did not have any additional range of motion loss due to pain, fatigue, weakness, lack of endurance, incoordination, or following repetitive use.  The examiner noted the Veteran did not have any occupational impairment as the Veteran had stopped working in 2006 due to a ruptured back disk, but that the ankle bothered the Veteran during long walks and exercise.

The Veteran was afforded a VA examination in June 2008.  At that time, he reported constant pain that was a 6 out of 10, with increases to 10 out of 10 during the day.  He reported decreased motion and intermittent swelling.  The examiner noted the Veteran used a cane for his ankle.  The Veteran had tenderness on the posterior and medial areas of the ankle.  He was able to move his ankle against strong resistance.  The examiner observed that the Veteran had a limping gait, and noted the Veteran's report that it was due to his left ankle.  

Range of motion testing showed plantar flexion of 0 to 25 degrees with pain beginning at 22 degrees; dorsiflexion of 0 to 10 degrees with pain beginning at 8 degrees; inversion of 0 to 15 degrees with pain beginning at 12 degrees; and eversion of 0 to 11 degrees with pain beginning at 10 degrees.  The examiner indicated the Veteran had no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran reported that he had stopped running and avoiding walking too far or standing too long, but he denied that his ankle resulted in other effects on his daily activities.

A July 2010 internal medicine examination by Dr. R. S., associated with the Veteran's SSA records, noted that the Veteran had full range of motion in each ankle.  

An August 2011 range of motion report form, associated with the Veteran's SSA records, indicated that the Veteran's dorsiflexion, plantar flexion, inversion, and eversion were all within normal limits bilaterally.

The Veteran was afforded a VA examination in June 2016.  He reported that his ankle hurt constantly, and that he experienced flare-ups every 3 to 4 months that lasted 3 to 4 months.  However, the examiner could not opine whether flare-ups resulted in additional limitation of functional ability because the Veteran was not experiencing a flare-up during the examination.  The examiner observed evidence of pain with weightbearing and moderate tenderness in the left ankle.  The examiner did not observe crepitus.

Range of motion testing showed dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 20 degrees with pain.  Repetitive testing was performed with no additional loss of motion, nor did repeated testing result in significant limitation of functional ability by way of pain, weakness, fatigability, or incoordination.  Ankylosis was not observed, and joint instability and dislocation were not suspected.  Additionally, the examiner did not observe os calcis or astralgus.  The examiner determined that the Veteran's functional impairment was constant ankle pain.

The Veteran's ankle sprain is currently assigned the highest rating based on limitation of motion under Diagnostic Code 5271.  A disability rating in excess of 20 percent, by virtue of a rating under Diagnostic Code 5270, is not warranted, given the absence of ankylosis at any point during the pendency of the appeal.  The Board considered the Veteran's assertions that he effectively had no range of motion in his ankle, and that his ankle was "effectively ankylosed," due to the continuous painful motion of the ankle.  See February 2008 and April 2008 VA Forms 21-4138, July 2008 Notice of Disagreement, and May 2009 VA Form 9.  However, the rating criteria contemplate the presence of painful motion, and the Veteran's 20 percent disability rating encompasses the Veteran's limitation of motion due to pain.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 94 (32d ed. 2012).  As the foregoing evidence shows, the Veteran has maintained the ability to move his ankle and at no time has ankylosis been observed.  In the absence of such a showing, the Veteran's left ankle sprain may not receive a higher rating under Diagnostic Code 5270.

The Board considered the applicability of other ankle Diagnostic Codes.  However, malunion of the os calcis or astragalus has not been demonstrated.  Further, astragalectomy is not indicated by the evidence.  Thus, ratings under Diagnostic Codes 5270 5272, 5273, or 5274 are not warranted at any point during the appeal period.  

In sum, a rating in excess of 20 percent is not warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's left ankle disability is manifested by discomfort, constant pain, flare-ups, intermittent swelling, tenderness, a limping gait, decreased ability to walk and stand for long periods, and objective findings of plantar flexion no less than 20 degrees, dorsiflexion no less than 8 degrees.  As noted above, the Veteran's ankle disability did not warrant a higher rating based on the presence of ankylosis.  Moreover, pain tenderness, limping gait, and intermittent swelling are contemplated by the assigned rating under Diagnostic Code 5271.  See 38 C.F.R. § 4.45 (2016).  The Board finds that the schedular evaluation contemplates the symptoms and impairment associated with the disability and are adequate.  Thus, referral for extraschedular consideration on this basis is not warranted.
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his left ankle disability and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Review of the record indicates the Veteran has not asserted that he is unable to work due to his left ankle sprain or other service-connected disabilities, nor is there evidence to suggest this to be the case.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.


ORDER

For the entire period on appeal, a disability rating in excess of 20 percent for the Veteran's left ankle sprain is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


